           Case 1:19-cv-00234-PAE Document 135 Filed 02/14/20 Page 1 of 2
                                                                 U.S. Department of Justice

               United States Attorney
               Southern District of New York


86 Chambers Street
New York, New York 10007


                                                                 February 14, 2020
BY ECF
Honorable Paul A. Engelmayer
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

         Re:       Open Society Justice Initiative v. Central Intelligence Agency, et al.,
                   No. 19 Civ. 234 (PAE) (BCM)
                   Open Society Justice Initiative v. Department of Justice, et al.,
                   No. 19 Civ. 1329 (PAE) (BCM)
Dear Judge Engelmayer:

        We write pursuant to the Court’s October 3, 2019 order, ECF No. 100, to submit a joint
status letter. The remaining defendant agencies in these consolidated cases are ODNI, CIA,
State, and DOD.

       ODNI and CIA. On December 9, 2019, CIA and ODNI filed their opening brief and
other papers in support of their motion for summary judgment. See ECF Nos. 111-16. Plaintiff’s
cross-motion and response was filed on January 21, 2020. See ECF No. 120. As the Court is
aware, the agencies have sought additional time to file their opposition and reply papers to
permit CIA to conduct certain additional searches. The government will further address these
matters, per the Court’s order entered yesterday, in a letter to be filed by by 5pm on Tuesday,
February 18. See ECF No. 134.

       State and DOD. DOD has completed processing of all documents gathered in its
searches. State is continuing processing consistent with the Court’s orders.

         We thank the Court for its attention to this matter.
        Case 1:19-cv-00234-PAE Document 135 Filed 02/14/20 Page 2 of 2
Honorable Paul A. Engelmayer                                                Page 2
February 14, 2020
                                    Respectfully submitted,

By: /s/ Catherine Amirfar               GEOFFREY S. BERMAN
Catherine Amirfar                       United States Attorney for the
(camirfar@debevoise.com)                Southern District of New York
Matthew Forbes
(mforbes@debevoise.com)                 By: /s/ Peter Aronoff
Ashika Singh                            PETER ARONOFF
(asingh@debevoise.com)                  NATASHA W. TELEANU
DEBEVOISE & PLIMPTON LLP                Assistant United States Attorneys
919 Third Avenue                        Telephone: (212) 637-2697/2528
New York, New York 10022                Facsimile: (212) 637-2717
Tel.: (212) 909-6000                    E-mail: peter.aronoff@usdoj.gov
                                                natasha.teleanu@usdoj.gov
Amrit Singh
James A. Goldston                       Counsel for Defendants
OPEN SOCIETY JUSTICE INITIATIVE
224 West 57th Street
New York, New York 10019
Tel.: (212) 548-0600
Counsel for Plaintiff
